PER CURIAM.
The petition is granted and James Patrick Bonifay, n/k/a, NabiyI Taqqi Ya’Qub Musaaleh, is hereby afforded a belated appeal of the resentencing order in Escam-bia County case number 1991-CF-000606. See State v. Trowell, 739 So.2d 77 (Fla. 1999); see also King v. State, 795 So.2d 1086 (Fla. 1st DCA 2001). Upon issuance of mandate in this cause, a copy of the opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. See Fla. R.App. P. 9.141(c)(6)(D).
The trial court is directed to appoint counsel for appellant in the resulting appeal if he qualifies for such an appointment.
PETITION GRANTED.
DAVIS, WETHERELL, and ROWE, JJ., concur.